Citation Nr: 1007653	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include the cervical and lumbar segments of the 
spine.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1945 to August 1947 and from November 1948 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In a decision in March 2009, the Board determined that new 
and material evidence had been presented to reopen the claim 
of service connection for a back disability, and remanded the 
case for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The current back disability to include degenerative disc 
disease of the cervical and lumbar spine first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event of service origin.




CONCLUSION OF LAW

A back disability to include the cervical and lumbar segments 
of the spine is not due to injury or disease that was 
incurred in or aggravated by service; and a back disability 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudicatory VCAA notice by 
letters, dated in February 2006, in March 2006, in June 2006, 
and in September 2007.  In the notice, the Veteran was 
notified of the type of evidence to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during active 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during active 
service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of a claim for service connection).  

To the extent the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the statement of the case in January 2008 and 
the supplemental statement of the case dated in December 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the service treatment 
records, VA medical records and records from private medical 
providers identified by the Veteran to include the records of 
C.W., MD, J.F., MD, and S.P., MD.  The Veteran has not 
identified any additionally available evidence for 
consideration. 

VA has conducted medical inquiry in an effort to substantiate 
the claim of service connection for a back disability.  
38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in October 2007 and June 2009. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis and disease of the nervous 
system, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts

The Veteran, who is the appellant, served on active duty from 
October 1945 to August 1947 and from November 1948 to 
February 1969.

The service treatment records show that during the Veteran's 
second period of service, in March 1950, he was a passenger 
in a Jeep, which overturned, and he suffered a concussion.  
On hospitalization on the day of the accident, the findings 
included a right pelvic abrasion.  Several days later he 
complained of back pain and an X-ray revealed no bony changes 
in the thoracolumbar spine or in the pelvis.  He was 
discharged from the hospital and returned to duty after nine 
days.  

In May 1950, the Veteran complained of intermittent left-
sided back pain after his Jeep accident.  The physical 
examination and X-rays were negative, and the diagnosis was 
back pain of unknown etiology.  He was given heat treatment.  

In May 1951, the Veteran reportedly had back pain and severe 
limitation of motion as a result of an automobile accident in 
March 1951.  He was treated with heat, massage, and taping.  
On a physical examination for reenlistment purposes in 
November 1951, the Veteran's spine was clinically evaluated 
as normal.  In May 1955, the Veteran sprained his back 
lifting a wooden treadway.  In September 1955, he suffered a 
lifting-type injury and after a period of hospitalization for 
about two weeks, the diagnosis was acute lumbosacral strain.  
He was then placed on light duty and given a temporary 
physical profile, limiting his physical activities.  At the 
time of a February 1956 physical examination, the Veteran's 
spine was clinically evaluated as normal.  In 1956, the 
Veteran reported an injury to his back, and X-rays of 
lumbosacral spine in October 1956 revealed no bony 
abnormality.  At the time of a July 1960 physical examination 
for reenlistment, the Veteran's spine was clinically 
evaluated as normal.  In January 1964, the Veteran complained 
of back strain and it was noted as mild.  At the time of an 
April 1964 periodic physical examination, there was no 
indication of a back abnormality.  

At the time of a physical examination for separation in 
November 1968, the Veteran gave a history of recurrent back 
pain since 1955.  On an orthopedic consultation to evaluate 
the pain in November 1968, X-rays of the lumbosacral spine 
were negative.  The impression was no orthopedic pathology.  

After service, the Veteran filed a claim of service 
connection for a back condition in May 1981.  In support of 
the claim, the RO obtained VA records, dated in May 1981 and 
June 1981, when the Veteran was seen and evaluated for 
multiple complaints.  These records show a complaint of neck 
pain but do not show a diagnosis of a disability of the 
cervical or lumbar segments of the spine.  A subcutaneous 
mass, probably a lipoma, was removed from the neck region.  

Private medical records disclose that in January 1995 the 
Veteran complained of back problems since 1954, but his most 
recent episode started in January 1995.  At that time in 
particular he had pain from the mid-thoracic back around to 
the chest.  On physical examination he had tenderness in the 
mid-thoracic region.  The impression was that there appeared 
to be compression in the mid-thoracic spine compared to the 
other vertebral segments.  

A bone scan was ordered to determine if this was a new 
compression fracture and then probably an MRI to see what the 
etiology might be.  A bone scan was essentially negative, 
except for some changes in the shoulders and left knee, and 
the physician remarked that he saw no problems with the back.  
The physician also stated that the Veteran was an avid golfer 
and now presented with complaints of low back pain.  Upon 
examination of the Veteran, the physician noted that it 
appeared he had a generic-type low back pain with no 
radicular component or numbness, that is, no neurological 
deficit.  The Veteran was reassured that there were no 
serious problems with his back.  In November 1995, the 
Veteran was involved in vehicle accident and on evaluation in 
December 1995, the Veteran's major complaint was neck pain 
and upper back pain.  It was also noted that the Veteran had 
some longstanding, occasional low back pain without specific 
leg pain.  X-rays showed severe foraminal narrowing and disc 
space narrowing in various levels of the cervical spine.  The 
diagnosis was cervical spondylosis.  A subsequent CT 
myelogram in December 1995 showed moderate to severe lumbar 
stenosis at L3-4 and degenerative changes throughout the 
cervical spine.  In August 1997, the diagnosis was 
degenerative disc disease and lumbar stenosis, requiring 
surgery, consisting a lumbar diskectomy, laminectomy, and 
fusion.  He had additional surgery on the lumbar spine in 
August 1998.  In March 1999, the diagnosis was cervical 
spondylosis, requiring surgery, consisting of a cervical 
diskectomy, spondylectomy and fusion.  In January 2006, the 
Veteran's history included cervical and lumbar surgery in the 
1980s.  

On VA examination in October 2007, the diagnosis was multi-
level lumbar fusion.  The examiner expressed the opinion that 
there was a less than 50 percent likelihood that the 
condition resulting in the lumbar surgery was caused by or 
related to the documented in-service injury or to other 
issues related to service.  The examiner's reasons included 
the following:  there was a paucity of records of medical 
treatment of the low back in service; the nature of the 
documented injury in service in 1955 was apparently non-
serious; there were negative findings on the discharge 
medical examination; and there was a long hiatus between the 
1955 injury and back surgery after service.  

In February 2009, the Veteran testified that he sustained two 
in-service back injuries.  The first was in March 1950 when a 
Jeep rolled over and the second was in May 1951 when he 
sprained his back lifting a heavy object.  He stated that he 
has had continuous back pain since then.  He stated that all 
of his post-service surgeries were performed by Dr. W, the 
first being in 1980 and that he had further surgery in 1997 
and in 1998.  

In March 2009, the RO asked the Veteran to furnish medical 
records concerning his spinal surgery in the 1980s or provide 
authorization for VA to obtain the records on his behalf.  
The Veteran responded that two hospitals had no records and 
that a third hospital had records that only dated back to 
1985 and all such records were given to Dr. W. (whose records 
are on file).  

On VA examination in June 2009, the VA physician noted the 
Veteran's back complaints and diagnoses in and after service 
and that the Veteran had cervical surgery in 1995 and in 1999 
and lumbar surgery in 1997 and in 1998, but that the onset of 
cervical and lumbar spine pain was in the service and that it 
had become gradually worse.  The examiner diagnosed cervical 
and lumbar degenerative disc disease.  The examiner explained 
that although the Veteran had multiple episodes of acute low 
back pain in the service in the 1950s and into the early 
1960s, he was unable to identify any complaint of low back 
pain between 1964 and 1995, and in fact there was a scan 
report of a normal lumbar spine in 1995.  The examiner stated 
that it was extremely difficult for to conceive of a back 
injury that developed over a 40-year period from the 1950s 
through 1995 that resulted in a normal MRI at that time.  
Accordingly, the examiner expressed the opinion that the 
Veteran's lumbar problems were not related to service.  As 
for the cervical spine, the examiner found that the first 
medical note was following a motor vehicle accident from 
which a diagnosis of cervical spondylosis was made in 
November 1995, and that this occurred nearly 30 years after 
service.  He could therefore find no objective indication to 
link the cervical spine diagnosis and the Veteran's period of 
service, and he concluded that the Veteran's current cervical 
spine disability was not related to service.    



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis 

The service treatment records document a vehicle accident in 
March 1950 followed by complaints of lower back pain in March 
1950, in May 1950, and in May 1951, and then a lifting-type 
injury in September 1955 followed by inpatient treatment for 
acute lumbosacral strain that was the reason for a temporary 
physical profile.  However, there were insufficient 
manifestations to identify any permanent back disability or 
disease entity, as evidenced by the following:  negative X-
rays of the lower spine in March 1950, in May 1950, in 
October 1956, and in November 1968; a normal examination of 
the spine at the time of physical examinations in November 
1951, in February 1956, in July 1960, and in April 1964; a 
diagnosis of an acute lumbosacral strain in hospitalization 
in September 1955; and no orthopedic pathology found in 
regard to the spine on an orthopedic consultation at the time 
of a separation physical examination in November 1968.  

Where, as here, chronicity may be legitimately questioned, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  After service, VA 
records, dating back to 1981, do not show any spinal 
complaint or diagnosis.  It was not until 1995 that the 
Veteran was seen by private physicians in relation to back 
problems, which he reported had been ongoing since service.  
However, it was the thoracic segment of the spine that was 
problematic at that time, and the Veteran underwent a bone 
scan, which was negative for any spine abnormality.  The 
Veteran also complained of low back pain at the time his bone 
scan results were reported, and the physician informed him 
that he had no serious back problems.  The next reference to 
back problems was after the Veteran complained of neck pain 
following a motor vehicle accident later in 1995, and from 
that point onward diagnostic studies showed degenerative 
conditions affecting the cervical spine and the lumbar spine, 
which resulted in surgeries on the cervical and lumbar 
segments of the spine.  



The periods without documented complaints of back pain from 
1969, when the Veteran was discharged from service, until 
1995 interrupt continuity of symptomatology, which weighs 
against the claim.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Veteran had 
been seen at the VA for treatment in 1981, and had filed a 
claim of service connection for a "back condition" at that 
time, but there was no objective evidence of a spine 
disability then or for many years preceding 1981 or after 
1981.  

In other words, this absence of evidence for a considerable 
period of years constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury or disease 
in service that resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Dulin v. Mansfield, 
250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) 
(The majority in Forshey interpreted negative evidence to 
mean that "which tends to disprove the existence of an 
alleged fact.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact). 

Accordingly, the Board cannot conclude that a chronic 
disability relating to a disability of the cervical or a 
disability of the lumbar spine was actually demonstrated 
during service or that there is probative evidence of 
continuity after service, especially in light of the absence 
of complaints or findings in the ensuing years.

In statements and testimony, the Veteran described ongoing 
and gradually worsening back pain ever since the in-service 
injury. The Veteran is competent to describe symptoms of back 
pain after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay testimony is competent evidence insofar as it 
relates to symptoms of an injury or illness.).  

As the Veteran's statements and testimony are competent 
evidence, the Board must also determine whether such evidence 
is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  
The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence in deciding 
whether there is continuity of symptomatology.  In weighing 
the credibility, VA may consider self-interest, internal 
consistency, and consistency with other evidence.  See Caluza 
v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 
F. 3d 604 (Fed. Cir. 1996).

The evidence against continuity of symptomatology consists of 
VA medical records in May 1981 and June 1981, which pertain 
to various health complaints but not one complaint of 
cervical or lumbar spine pain by the Veteran.  A complaint of 
neck pain at that time resulted in the removal of a lipoma-
like mass.  The Veteran filed a claim for disability benefits 
with VA at that time, alleging a back condition, but the 
medical records contemporaneous with that filing do not show 
any complaint or diagnosis of a spinal condition.  

Here, the Veteran's statements and testimony of continuity of 
symptomatology are less probative, that is, the evidence is 
of lesser value to prove the existence of continuity than the 
negative evidence, as no symptoms were noted for many years 
after service and the Veteran's statements and testimony also 
lack credibility as when the Veteran was seen by VA in 1981, 
when he filed a claim for benefits, there was no history or 
complaint of a cervical or lumbar spine condition.

In balancing the Veteran's statements and testimony against 
the absence of contemporaneous medical evidence of continuity 
of symptomatology and the inconsistent statements, the Board 
finds that the evidence against continuity is more credible 
than, and thus outweighs, the statements and testimony of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  The Board is not holding that 
corroboration by medical evidence is required, but the Board 
is permitted to weigh the absence of medical evidence against 
the lay evidence of record.  See Buchanan, supra.

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a back disability 
to include the cervical and lumbar segments of the spine on 
the basis of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b). 

Also, degenerative changes of the cervical and lumbar 
segments of the spine by diagnostic testing in 1995 is well 
beyond the one-year presumptive period for manifestation of 
degenerative or arthritic changes as a chronic disease under 
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initially diagnosis 
after service under 38 C.F.R. § 3.303(d), to the extent that 
the Veteran himself relates his current back disability to 
service, degenerative disease of the cervical and lumbar 
spine is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the Veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).



Degenerative disc disease of the cervical and lumbar spine is 
not a simple medical condition, such as a broken leg, because 
the condition can not perceived through the senses and the 
identification or diagnosis of the condition, requires a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  For this 
reason, the Board determines that degenerative disc disease 
of the back is not a simple medical condition that a lay 
person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current back disability was present during 
service. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, there is no evidence 
from any health-care provider that attributes the current 
back diagnosis to an injury, disease, or event during the 
Veteran's service.  For these reasons, while the Veteran's 
statements and testimony are to be considered, the evidence 
has no probative value, that is, the statements and testimony 
do not tend to prove a material issue of fact, pertaining to 
the onset of the disability during service.  

Also, where there is a question of medical causation, that 
is, an association between the current degenerative disc 
disease of the cervical and lumbar spine and an injury, 
disease, or event in service, where a lay assertion of 
medical causation is not competent medical evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  



In his statements and testimony, the Veteran relates his 
current back disabilities to an injury in service, which 
constitutes a lay opinion on causation, a lay opinion is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge).

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion 
on causation, his statements and testimony are not competent 
evidence and are not to be considered as favorable evidence 
in support of the claim.

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and is competent in 
describing symptoms, which support a later diagnosis by a 
medical professional, Jandreau at 1377, there is no evidence 
from any health-care provider that attributes the current 
diagnosis to an injury, disease, or event during the 
Veteran's service.  

On the determinative issue of medical causation, that is, the 
significance of the back complaints and findings in service 
in relation to the current back disability, competent medical 
evidence is required to support the claim, and VA obtained 
two medical examinations with opinions that address the 
issue.  

After a comprehensive evaluation of the record, the VA 
examiners in October 2007 and June 2009 have expressed the 
opinion that it was either less likely than not that the 
current low back disability was related to service or the 
cervical and lumbar spine conditions were not related to 
service at all.  This medical evidence is uncontroverted. 

As there is no favorable competent evidence to support the 
claim as articulated above, the preponderance of the evidence 
is against the claim of service connection for residuals of a 
back injury to include the cervical and lumbar segments of 
the spine, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a back injury to include 
the cervical and lumbar segments of the spine is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


